        Case 1:20-cv-05834-GHW Document 33 Filed 12/20/20 Page 1 of 2

                                                                   USDC SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                   DOC #:
SOUTHERN DISTRICT OF NEW
                                                                   DATE FILED: 12/19/2020
YORK

                                                            )
B. MOODY, K. O’BRIEN,                                       )
                                                            )       Index No.
                                                            )       20-CV-5834
                               Plaintiffs,                  )
                                                            )
               v.                                           )
                                                            )       ORDER TO
INSPIRE SUMMITS, LLC,                                       )       SHOW CAUSE
CHRISTOPHER P. SKROUPA,                                     )       FOR DEFAULT
                                                            )       JUDGMENT
                               Defendants.                  )

       Upon the Affirmation of Joshua Alexander Bernstein, sworn to the 17th day of

December, 2020, and the exhibits annexed thereto, and upon all prior papers and proceedings

heretofore had herein, it is hereby

       ORDERED that the above-named Defendants show cause as to why an Order should

not be issued pursuant to Rule 54 and 55 of the Federal Rules of Civil Procedure in favor of

Plaintiffs B. Moody and K. O’Brien for the following relief:

       1. Granting Plaintiffs’ request that Default Judgment be entered against Defendants

       Inspire Summits, LLC and Christopher P. Skroupa;

       2. Awarding Plaintiff B. Moody damages in the amount of $121,810;

       3. Awarding Plaintiff K. O’Brien damages in the amount of $84,094.11;

       4. Awarding Plaintiffs costs in the amount of $616.30;

       5. Awarding Plaintiffs attorney’s fees in the amount of $7,560.

       The order to show cause hearing will take place on January 25, 2020 at 3:00 p.m. The

parties are directed to the Court’s Emergency Rules in Light of COVID-19, which are

available on the Court's website, for the dial-in number and other relevant instructions. The
        Case 1:20-cv-05834-GHW Document 33 Filed 12/20/20 Page 2 of 2




parties are specifically directed to comply with Rule 2(C) of the Court's Emergency Rules.

      It is further

      ORDERED that a copy of this Order and Plaintiffs’ affidavits and exhibits be served

upon Defendants Inspire Summits, LLC and Christopher P. Skroupa on or before December 28,

2020, that any opposition be filed no later than January 13, 2021, and that any reply be filed no

later than January 18, 2020.

      SO ORDERED.

Dated: December 19, 2020


                                                                       Gregory H. Woods
                                                                    United States District Judge
